Exhibit 10.6

Non-Qualified Stock Option Agreement

(Ratable Exercisability in Thirds)

Brighthouse Financial, Inc. (the “Company”) confirms that, on [DATE] (the “Grant
Date”) it granted you, [NAME], [NUMBER] Stock Options (your “Stock Options”).
Your Stock Options are subject to the terms and conditions of the Brighthouse
Financial, Inc. 2017 Stock and Incentive Compensation Plan (the “Plan”) and this
Non-Qualified Stock Option Agreement (this “Agreement”), which includes the
Award Agreement Supplement (the “Supplement”). Please note that the Supplement
includes terms for forfeiture of your Stock Options under some circumstances.

Standard Terms.

(a) Each Stock Option entitles you to purchase one Share for $[CLOSING PRICE ON
GRANT DATE] per Share, the Closing Price on the Grant Date (the “Exercise
Price”).

(b) Except as provided in Sections S-2 (“Change of Status”), S-3 (“Change of
Control”) or S-15 (“Restrictive Covenants”) of the Supplement, one-third (1/3)
of your Stock Options will become exercisable on each of the first, second and
third anniversaries of the Grant Date, and you may exercise your Stock Options
until the close of business on [DAY PRIOR TO 10TH ANNIVERSARY OF GRANT DATE]
[(the “Standard Terms”). Neither this date, nor any other deadline for exercise
of your Stock Options under this Agreement, will be extended regardless of
whether you are unable to exercise your Stock Options on that date because it is
not a business day, due to trading limitations, or otherwise.

(c) [The Stock Options granted to you pursuant to this Agreement are subject to
and conditioned upon shareholder approval of the Plan. You acknowledge and agree
that, in the event shareholders do not approve the Plan, your Stock Options
granted pursuant to this Agreement will be canceled and this Agreement will be
void ab initio.]

(d) You may exercise any of your Stock Options that have become exercisable by
notifying the Company, using procedures that the Committee will establish for
this purpose, and paying for the Shares at the time you exercise your Stock
Options. You may exercise your Stock Options only if the price of the Shares is
greater than the Exercise Price. Any exercisable Stock Options that you fail to
exercise within the applicable period for exercise will be forfeited.

(e) You must exercise your Stock Options in accordance with the Company’s
insider trading policy and any applicable pre-trading clearance procedures. Your
exercise of Stock Options or sale of Shares may be prohibited at certain times,
or delayed, due to Share trading volume limitations imposed by the Company. The
issuance of Shares pursuant to your Stock Options is subject to all applicable
laws, rules and regulations, and to any approvals by any governmental agencies
or national securities exchanges as may be required. No Shares will be issued
upon exercise of any of your Stock Options if that issuance or exercise would
result in a violation of applicable law, including the federal securities laws
and any applicable state or foreign securities laws.



--------------------------------------------------------------------------------

(f) You may pay the Exercise Price in a form specified by the Committee. The
value paid must have a value as of the date tendered that is at least equal to
the Exercise Price, using a valuation method determined by the Committee.

(g) The number of Shares issuable upon exercise of your Stock Options shall be
reduced to the nearest whole Share. If you retain some or all of the Shares
after you exercise your Stock Options, you will receive evidence of ownership of
those Shares.

IN WITNESS WHEREOF, Brighthouse Financial, Inc. has caused this Agreement to be
offered to you, and you have accepted this Agreement by the electronic means
made available to you.